Citation Nr: 1237252	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  06-03 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a stomach disability, including an undiagnosed illness manifested by stomach pains. 

2.  Entitlement to service connection for an undiagnosed illness manifested by memory loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1988 to August 1991.  The record indicates that the Veteran was deployed aboard the USS Saratoga from August 1990 through March 1991 in the Southwest Asia Theater of operations.  

This matter came to the Board of Veterans' Appeals  (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for stomach pains and memory loss.

The Veteran's claims were remanded by the Board in November 2009 and August 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A September 2011 VA examination report notes that the Veteran had been found to be 100 percent disabled by the Social Security Administration (SSA).  The medical records used by SSA in making the disability determination have not been requested and are not of record.  These records are relevant to the Veteran's claims and should be obtained and considered.  38 C.F.R. § 3.159(c)(2) .

Medical opinions which include review of the newly obtained evidence should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records dated from March 2011 to present. 

2.  Request from SSA all records related to the Veteran's award of disability benefits, including all medical records. 

3.  When the above actions have been accomplished the Veteran's claims files should be provided to the appropriate physician to obtain opinions regarding the Veteran's claimed memory loss.  Opinions should be provided for the following questions with supportive rationale for each opinion.

a.  Does the Veteran have a memory impairment?  

b.  If so, is such memory impairment attributable to a known clinical diagnosis or are such symptoms due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War. 

c.  If the claimed symptoms are attributable to a known clinical diagnosis, is the diagnosed disorder causally related to the Veteran's active service. 

4.  When the above actions have been accomplished the Veteran's claims files should be provided to the appropriate physician to obtain opinions regarding the Veteran's claimed stomach pains.  Opinions should be provided for the following questions with supportive rationale for each opinion.

a.  Does the Veteran have a stomach pain disability?  

b.  If so, is such stomach impairment attributable to a known clinical diagnosis or are such symptoms due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War. 

c.  If the claimed symptoms are attributable to a known clinical diagnosis, is the diagnosed disorder causally related to the Veteran's active service. 

5.  When all directed development has been conducted readjudicate the claims on appeal.  Issue a supplemental statement of the case and provide the Veteran and his representative the appropriate period of time to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


